Exhibit 10.7

 

SECOND AMENDMENT

 

SECOND AMENDMENT, dated as of July 2, 2008 (this “Amendment”), to the CREDIT
AGREEMENT, dated as of June 12, 2006 (as amended on March 21, 2007 and as
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CELLU PAPER HOLDINGS, INC., CELLU TISSUE
HOLDINGS, INC. (the “Borrower”), INTERLAKE ACQUISITION CORPORATION LIMITED, the
Loan Guarantors party thereto, the lenders party thereto (the “Lenders”),
JPMORGAN CHASE BANK, N.A., as US Administrative Agent (in such capacity, the
“Administrative Agent”) and JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as
Canadian Administrative Agent (the “Canadian Administrative Agent”).

 

RECITALS

 

A.            WHEREAS, the Borrower intends to acquire certain assets of
Atlantic and to transfer such assets to the Assetcos, and, in connection with
such acquisition and the financing thereof, the Borrower is requesting that the
Lenders agree to certain amendments relating to, and provide certain waivers
under, the Credit Agreement; and

 

B.            WHEREAS, the Lenders are willing to agree to such amendments and
provide such waivers, in each case subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT


 


1.             DEFINED TERMS.  TERMS DEFINED IN THE CREDIT AGREEMENT AND USED
HEREIN SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE CREDIT AGREEMENT.


 


2.             AMENDMENTS TO SECTION 1.01.  SECTION 1.01 OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY:


 


(A) ADDING THE FOLLOWING DEFINITIONS IN THE APPROPRIATE ALPHABETICAL ORDER:

 

“Assetco” means each of Hauppauge and Thomaston, together the “Assetcos”.

 

“Atlantic” means, collectively, Atlantic Paper & Foil Corp. of N.Y., Atlantic
Lakeside Properties, LLC, Atlantic Paper & Foil, LLC, Atlantic Paper & Foil of
Georgia, LLC and Consumer Licensing Corporation.

 

“Atlantic Acquisition” means (i) the acquisition of certain assets of Atlantic
by the Borrower pursuant to the Atlantic Acquisition Agreement and (ii) the
transfer of such assets to the Assetcos pursuant to the Atlantic Asset Transfer
Agreements.

 

“Atlantic Acquisition Agreement” means the Asset Purchase Agreement, dated as of
July 2, 2008, among the Borrower and Atlantic.

 

--------------------------------------------------------------------------------


 

 “Atlantic Acquisition Documentation” means, collectively, the Atlantic
Acquisition Agreement and the Atlantic Asset Transfer Agreements.

 

“Atlantic Asset Transfer Agreements” means, collectively, (i) the Assignment of
Purchase Agreement dated July 2, 2008 between the Borrower and Hauppauge,
(ii) the Assignment of Purchase Agreement dated July 2, 2008 between the
Borrower and Thomaston, (iii) the Bill of Sale and Conveyance dated July 2, 2008
between Atlantic and Hauppauge, (iv) the Bill of Sale and Conveyance dated
July 2, 2008 between Atlantic and Thomaston, (v) the Assignment and Assumption
Agreement dated July 2, 2008 between Atlantic and Hauppauge, (vi) the Assignment
and Assumption Agreement dated July 2, 2008 between Atlantic and Thomaston,
(vii) the Assignment of Marks dated July 2, 2008 between Atlantic Paper & Foil,
LLC and Hauppauge and (viii) the Assignment of Marks dated July 2, 2008 between
Consumer Licensing Corporation and Hauppauge.

 

“Atlantic Collateral Access Agreements” means, collectively, (i) the Collateral
Access Agreement dated July 2, 2008 between Atlantic Paper & Foil Corp. of N.Y.
and the Administrative Agent in relation to the real property located at 325
Kennedy Drive, Hauppauge, New York 11788, (ii) the Collateral Access Agreement
dated July 2, 2008 between Atlantic Long Island Properties, Inc. and the
Administrative Agent in relation to the real property located at 50 Gilpin
Avenue, Hauppauge, New York 11788, (iii) the Collateral Access Agreement dated
July 2, 2008 between Atlantic Lakeside Properties, LLC and the Administrative
Agent in relation to the property located at 1201 Barnesville Street, Thomaston,
Georgia 30286 and (iv) the Collateral Access Agreement dated July 2, 2008
between Haugland Group, LLC and the Administrative Agent in relation to the
property located at 100 Marcus Boulevard, Hauppauge, New York.

 

“Atlantic Seller Note” means the 12% subordinated unsecured note due 2011 issued
by the Borrower to Atlantic Paper & Foil Corp. of N.Y.

 

“Hauppauge” means Cellu-Tissue Hauppauge, LLC.

 

“Thomaston” means Cellu-Tissue Thomaston, LLC.

 


(B) IN THE DEFINITION OF “ADDITIONAL SENIOR SECURED NOTES”, REPLACE THE WORDS
“THE CITYFOREST ACQUISITION” WITH THE WORDS “EACH OF THE CITYFOREST ACQUISITION
AND THE ATLANTIC ACQUISITION”.


 


(C) IN THE DEFINITION OF “EBITDA”, (I) DELETING THE WORD “AND” AT THE END OF
CLAUSE (A)(VIII) AND SUBSTITUTING A COMMA THEREFOR, (II) INSERTING THE WORD
“AND” AT THE END OF CLAUSE (A)(IX) AND (III) INSERTING THE FOLLOWING AS A NEW
CLAUSE (A)(X) IN THE APPROPRIATE NUMERICAL ORDER:

 


“NON-RECURRING FEES, CASH CHARGES AND OTHER CASH EXPENSES MADE OR INCURRED IN
CONNECTION WITH THE ATLANTIC ACQUISITION (AND THE RELATED TRANSACTIONS) OR ANY
OFFERING (WHETHER IN A PUBLIC OR PRIVATE SALE) OF EQUITY INTERESTS OF THE US
BORROWER (OR TO THE EXTENT THE NET CASH PROCEEDS THEREOF ARE CONTRIBUTED TO THE
US BORROWER, OF ANY DIRECT OR INDIRECT PARENT OF THE US BORROWER), PERMITTED
INVESTMENT, ACQUISITION, DISPOSITION, RECAPITALIZATION OR INCURRENCE OF
INDEBTEDNESS PERMITTED UNDER THIS AGREEMENT (INCLUDING A REFINANCING THEREOF),
IN EACH CASE, WHETHER OR NOT SUCCESSFUL”.

 


(D) IN THE DEFINITION OF “ELIGIBLE ACCOUNTS”, ADDING THE FOLLOWING SENTENCE AT
THE END THEREOF:

 

“It is understood and agreed that Accounts of Atlantic shall only be eligible
for inclusion as “Eligible Accounts” if agreed to by the Administrative Agent in
its Permitted

 

2

--------------------------------------------------------------------------------


 

Discretion (which in any event shall not occur earlier than the satisfaction of
all requirements of clause (d) in the definition of Permitted Acquisition).”


 


(E) IN THE DEFINITION OF “ELIGIBLE INVENTORY”, ADDING THE FOLLOWING SENTENCE AT
THE END THEREOF:

 

“It is understood and agreed that Inventory of Atlantic shall only be eligible
for inclusion as “Eligible Inventory” if agreed to by the Administrative Agent
in its Permitted Discretion (which in any event shall not occur earlier than the
satisfaction of all requirements of clause (d) in the definition of Permitted
Acquisition).”

 

(f) in the definition of “Note Purchase Agreement”, replace the words “means the
Note Purchase Agreement, dated March 21, 2007, between the Borrower and Wingate
Capital Ltd.” with the words “means, collectively, (a) the Note Purchase
Agreement, dated March 21, 2007, between the Borrower and Wingate Capital Ltd.
and (b) the Note Purchase Agreements, dated July 2, 2008 (the “Atlantic Note
Purchase Agreements”), between the Borrower and each of (i) GMAM Investment
Funds Trust II, for the account of the Promark Alternative High Yield Bond Fund
(Account No. 7M2E), GMAM Investment Funds Trust, General Motors Welfare Benefit
Trust (VEBA), GMAM Investment Funds Trust II for the account of the Promark
Alternative High Yield Bond Fund (Account No. 7MWD), DDJ High Yield Fund,
Multi-Style, Multi-Manager Funds PLC The Global Strategic Yield Fund (f/k/a
Multi-Style, Multi-Manager Funds PLC The Global High Yield Fund, DDJ Capital
Management Group Trust, Stichting Pensioenfonds Hoogovens, Caterpillar Inc.
Master Retirement Trust, J.C. Penney Corporation, Inc. Pension Plan Trust,
Stichting Bewaarder Interpolis Pensioenen Global High Yield Pool, DDJ/Ontario OS
Investment Sub II, Ltd. and Stichting Pensioenfonds Metaal en Techniek,
(ii) Claren Road Credit Master Fund, Ltd. and (iii) UBS High Yield Relationship
Fund, a series of the UBS Relationship Funds.

 

(g) in the definition of “Permitted Acquisition”, in clause (e)(i) replace the
words “(other than the CityForest Acquisition)” with the words “(other than the
CityForest Acquisition and the Atlantic Acquisition)” and in clause
(e)(ii) replace the words “(other than the CityForest Acquisition)” with the
words “(other than the CityForest Acquisition and the Atlantic Acquisition)”;

 

(h) in the definition of “US Commitment”, deleting the amount “US$37,000,000”
and substituting therefor the amount “US$57,000,000.”

 


3.             AMENDMENT TO SECTION 6.01.  SECTION 6.01 OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY (I) DELETING THE WORD “AND” FROM THE END OF CLAUSE (N),
(II) DELETING THE AMOUNT “US$20,265,000”  IN CLAUSE (O)(I)(X) AND SUBSTITUTING
THEREFOR THE AMOUNT “US$60,265,000”, (III) DELETING THE PERIOD FROM THE END OF
CLAUSE (O) AND SUBSTITUTING THEREFOR A SEMICOLON AND THE WORD “AND” THEREAFTER
AND (IV) ADDING THE FOLLOWING AT THE END THEREOF:

 

“(p) Indebtedness in respect of the Atlantic Seller Note in an aggregate
principal amount not to exceed US$6,300,000.”

 


4.             AMENDMENT TO SECTION 6.03.  SECTION 6.03(A) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY (I) DELETING THE WORD “AND” IMMEDIATELY PRECEDING
THE WORDS “THE CITYFOREST CONVERSION” IN CLAUSE (II) OF THE PROVISO THEREOF AND
SUBSTITUTING THEREFOR A COMMA AND (II) ADDING THE WORDS “AND THE ATLANTIC
ACQUISITION” IMMEDIATELY FOLLOWING THE WORDS “THE CITYFOREST CONVERSION” IN
CLAUSE (II) OF THE PROVISO THEREOF.

 

3

--------------------------------------------------------------------------------



 


5.             AMENDMENT TO SECTION 6.04. SECTION 6.04(K) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY ADDING THE WORDS “, INCLUDING THE CITYFOREST
ACQUISITION AND THE ATLANTIC ACQUISITION” AFTER THE WORDS “PERMITTED
ACQUISITIONS”.

 


6.             AMENDMENTS TO SECTION 6.08. SECTION 6.08(B)(II) OF THE CREDIT
AGREEMENT IS HEREBY DELETED AND THE FOLLOWING PROVISION SUBSTITUTED THEREFOR:


 


“(II)         PAYMENT OF (A) REGULARLY SCHEDULED INTEREST AND PRINCIPAL WHEN DUE
IN RESPECT OF ANY INDEBTEDNESS (INCLUDING THE SENIOR SECURED NOTES AND THE
ADDITIONAL SENIOR SECURED NOTES), OTHER THAN PAYMENTS IN RESPECT OF ANY
SUBORDINATED INDEBTEDNESS PROHIBITED BY THE SUBORDINATION PROVISIONS THEREOF,
AND (B) INTEREST AND PRINCIPAL WHEN DUE IN RESPECT OF THE ATLANTIC SELLER NOTE
IN ACCORDANCE WITH THE TERMS AND CONDITIONS THEREOF, OTHER THAN PAYMENTS
PROHIBITED BY THE SUBORDINATION PROVISIONS THEREOF;”.


 


7.             AMENDMENTS TO SECTION 6.09(J).  SECTION 6.09(J) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY DELETING ALL OCCURRENCES OF THE WORD “SPONSOR”
AND SUBSTITUTING THEREFOR THE WORDS “INVESTOR GROUP”.


 


8.             AMENDMENTS TO SECTION 6.10.  SECTION 6.10 OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY DELETING THE EXISTING CLAUSE (II) AND SUBSTITUTING THEREFOR
THE FOLLOWING:

 

“(ii) the foregoing shall not apply to restrictions and conditions (x) existing
on the date hereof identified on Schedule 6.10 including the Senior Secured
Notes Indenture (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition (it being understood that the Additional Senior Secured Notes will be
subject to the same restrictions and conditions as the Senior Secured Notes)),
(y) contained in the Atlantic Seller Note (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition) or (z) applying to any Permitted Refinancing
Indebtedness (so long as the applicable restriction in the documentation for the
Permitted Refinancing Indebtedness is not materially more restrictive, when
taken as a whole, than the applicable restrictions in the Senior Secured Notes
Indenture),”

 


9.             AMENDMENTS TO SECTION 6.11.  SECTION 6.11 OF THE CREDIT AGREEMENT
IS HEREBY DELETED AND THE FOLLOWING PROVISION SUBSTITUTED THEREFOR:

 


“SECTION 6.11     AMENDMENT OF MATERIAL DOCUMENTS. NO LOAN PARTY WILL, NOR WILL
IT PERMIT ANY SUBSIDIARY TO, AMEND, MODIFY OR WAIVE ANY OF ITS RIGHTS UNDER (A) 
ANY AGREEMENT RELATING TO ANY SUBORDINATED INDEBTEDNESS (INCLUDING THE ATLANTIC
SELLER NOTE OR ANY DOCUMENT EXECUTED IN CONNECTION WITH THE INDEBTEDNESS
THEREUNDER, OTHER THAN THE ATLANTIC ACQUISITION DOCUMENTATION), (B) ITS
CERTIFICATE OF INCORPORATION, BY-LAWS, OPERATING, MANAGEMENT OR PARTNERSHIP
AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTS, (C) THE SENIOR SECURED NOTES
INDENTURE OR ANY DOCUMENT EXECUTED IN CONNECTION THEREWITH, (D) THE ACQUISITION
DOCUMENTATION, (E) THE CITYFOREST INDENTURE, (F) THE CITYFOREST BOND LOAN
AGREEMENT, (G) THE CITYFOREST ACQUISITION AGREEMENT, (H) THE ASSOCIATED BANK
AGREEMENT AND (I) THE ATLANTIC ACQUISITION DOCUMENTATION; PROVIDED, THAT WITH
RESPECT TO CLAUSES (B) THROUGH (I) ABOVE, SUCH PROHIBITION SHALL ONLY APPLY TO
THE EXTENT THAT ANY SUCH AMENDMENT, MODIFICATION OR WAIVER WOULD BE MATERIALLY
ADVERSE TO THE INTERESTS OF THE LENDERS.”

 

4

--------------------------------------------------------------------------------



 


10.           SCHEDULE 3.15 TO THE CREDIT AGREEMENT.  SCHEDULE 3.15 TO THE
CREDIT AGREEMENT IS HEREBY SUPPLEMENTED WITH THE INFORMATION PROVIDED IN
SCHEDULE 1 ATTACHED TO THIS AMENDMENT.


 


11.           CONDITIONS TO EFFECTIVENESS. THIS AMENDMENT SHALL BECOME EFFECTIVE
ON THE DATE (THE “EFFECTIVE DATE”) ON WHICH THE FOLLOWING CONDITIONS SHALL HAVE
BEEN SATISFIED OR WAIVED:


 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THIS AMENDMENT, DULY
EXECUTED AND DELIVERED BY THE LOAN PARTIES AND THE LENDER;


 


(B)           THE LOAN PARTIES SHALL HAVE COMPLIED WITH SECTION 5.13 OF THE
CREDIT AGREEMENT, INCLUDING THE DELIVERY BY EACH ASSETCO OF A JOINDER AGREEMENT
TO THE ADMINISTRATIVE AGENT;


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EXECUTED COPIES OF
(I) THE ATLANTIC ACQUISITION DOCUMENTATION, THE ATLANTIC SELLER NOTE, THE
ATLANTIC NOTE PURCHASE AGREEMENTS AND THE ATLANTIC COLLATERAL ACCESS AGREEMENTS,
EACH CERTIFIED BY AN OFFICER OF THE BORROWER TO BE TRUE AND CORRECT AND IN FULL
FORCE AND EFFECT AS OF THE EFFECTIVE DATE, AND (II) ANY PAYOFF LETTER DELIVERED
UNDER SECTION 6.1.6 OF THE ATLANTIC ACQUISITION AGREEMENT;


 


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EACH DOCUMENT
(INCLUDING ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENT) REQUIRED BY THE
COLLATERAL DOCUMENTS OR UNDER LAW OR REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT TO BE FILED, REGISTERED OR RECORDED IN ORDER TO CREATE IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED LIEN ON THE
COLLATERAL ACQUIRED PURSUANT TO THE ATLANTIC ACQUISITION TO THE EXTENT REQUIRED
BY SECTION 5.13 OF THE CREDIT AGREEMENT;


 


(E)           THE ATLANTIC ACQUISITION SHALL HAVE BEEN CONSUMMATED IN ACCORDANCE
WITH THE ATLANTIC ACQUISITION DOCUMENTATION;


 


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED LEGAL OPINIONS FROM
COUNSEL TO THE BORROWER AND ITS SUBSIDIARIES IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT;


 


(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH CERTIFICATES AS
MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT INCLUDING CONFIRMATION
THAT THE BORROWER IS IN COMPLIANCE WITH THE REQUIREMENTS OF SECTION 6.12 OF THE
CREDIT AGREEMENT BOTH PRIOR TO AND IMMEDIATELY AFTER DRAWDOWN;


 


(H)           THE ADMINISTRATIVE AGENT SHALL HAVE (I) RECEIVED AND BE SATISFIED
WITH UPDATED INVENTORY APPRAISALS IN CONNECTION WITH THE ACQUISITION AND
(II) CONDUCTED A SATISFACTORY FIELD EXAMINATION OF THE ACCOUNTS RECEIVABLE,
INVENTORY AND RELATED WORKING CAPITAL MATTERS AND FINANCIAL INFORMATION OF
ATLANTIC, INCLUDING RELATED DATA PROCESSING AND OTHER SYSTEMS; AND


 


(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO IT THAT THE BORROWER SHALL HAVE RECEIVED $36,900,000 IN GROSS
CASH PROCEEDS FROM THE ISSUANCE OF THE ADDITIONAL SENIOR SECURED NOTES PURSUANT
TO THE ATLANTIC NOTE PURCHASE AGREEMENTS.


 


12.           PNC LOCKBOX.  THE BORROWER HEREBY AGREES TO (A) CAUSE TO BE
TERMINATED AS SOON AS REASONABLY PRACTICABLE, AND IN NO EVENT LATER THAN
JULY 11, 2008 (OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY AGREE IN ITS
SOLE DISCRETION), THE POST OFFICE BOX NUMBER 534378 HELD IN THE NAME OF ATLANTIC
PAPER & FOIL, LLC LOCATED AT PNC BANK, 1669 PHOENIX PARKWAY, SUITE 210, COLLEGE
PARK, GA 30349 (THE “PNC LOCKBOX”) AND (B) PROMPTLY TRANSFER, OR CAUSE TO BE
TRANSFERRED, ANY MAIL, CHECKS OR OTHER ITEMS RECEIVED AFTER THE DATE HEREOF IN
CONNECTION WITH THE PNC LOCKBOX TO POST OFFICE BOX NUMBER 533147


 

5

--------------------------------------------------------------------------------



 


HELD IN THE NAME OF CELLU TISSUE CORPORATION - NEENAH LOCATED AT JPMORGAN CHASE
BANK, N.A., 140 CHARLES GRANT PARKWAY, FIRST FLOOR, ATLANTA, GA 30354. THE
ADMINISTRATIVE AGENT WILL MAINTAIN A RESERVE IN AN AMOUNT EQUAL TO $2,000,000
UNTIL IT RECEIVES EVIDENCE REASONABLY SATISFACTORY TO IT THAT THE PNC LOCKBOX
HAS BEEN TERMINATED.


 


13.           COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


 


14.           REPRESENTATIONS AND WARRANTIES. THE BORROWER HEREBY REPRESENTS AND
WARRANTS TO THE LENDERS AND THE ADMINISTRATIVE AGENT AS FOLLOWS:


 


(A)           THE BORROWER HAS THE CORPORATE POWER AND AUTHORITY AND THE LEGAL
RIGHT TO EXECUTE, DELIVER AND PERFORM THIS AMENDMENT AND HAS TAKEN ALL NECESSARY
CORPORATE ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AMENDMENT. THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED ON BEHALF OF THE
BORROWER AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWER
ENFORCEABLE AGAINST THE BORROWER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


(B)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET FORTH IN
ARTICLE III OF THE CREDIT AGREEMENT AS AMENDED HEREBY ARE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AS OF THE DATE HEREOF.


 


15.           FEES, COSTS AND EXPENSES.  THE BORROWER AGREES TO (I) PAY TO THE
ADMINISTRATIVE AGENT ANY ARRANGEMENT FEES PREVIOUSLY AGREED IN CONNECTION WITH
THIS AMENDMENT AND (II) REIMBURSE THE ADMINISTRATIVE AGENT FOR ALL REASONABLE
FEES, COSTS AND EXPENSES INCURRED BY IT IN CONNECTION WITH THIS AMENDMENT,
INCLUDING BUT NOT LIMITED TO THE REASONABLE FEES, COSTS AND EXPENSES OF COUNSEL
AND ANY FEES AND EXPENSES INCURRED IN CONNECTION WITH ANY APPRAISALS AND FIELD
EXAMINATIONS.


 


16.           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Signature pages follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CELLU PAPER HOLDINGS, INC.

 

 

 

By:

/s/David J. Morris

 

 

Name: David J. Morris

 

 

Title: Senior Vice President and Chief Financial
Officer

 

 

 

 

CELLU TISSUE HOLDINGS, INC.

 

 

 

 

By:

/s/David J. Morris

 

 

Name: David J. Morris

 

 

Title: Senior Vice President and Chief Financial
Officer

 

 

 

 

INTERLAKE ACQUISITION CORPORATION
LIMITED

 

 

 

 

By:

/s/David J. Morris

 

 

Name: David J. Morris

 

 

Title: Senior Vice President and Chief Financial
Officer

 

 

 

 

CELLU TISSUE LLC

 

 

 

 

By:

/s/David J. Morris

 

 

Name: David J. Morris

 

 

Title: Senior Vice President and Chief Financial
Officer

 

 

 

 

CELLU TISSUE CORPORATION – NATURAL DAM

 

 

 

 

By:

/s/David J. Morris

 

 

Name: David J. Morris

 

 

Title: Senior Vice President and Chief Financial
Officer

 

 

 

 

CELLU TISSUE CORPORATION – NEENAH

 

 

 

 

By:

/s/David J. Morris

 

 

Name: David J. Morris

 

 

Title: Senior Vice President and Chief Financial
Officer

 

Signature Page to Second  Amendment

 

7

--------------------------------------------------------------------------------


 

 

COASTAL PAPER COMPANY

 

 

 

By:

Van Paper Company,

 

 

its Managing Partner

 

 

 

 

By:

/s/David J. Morris

 

 

Name:  David J. Morris

 

 

Title:  Senior Vice President and Chief Financial
Officer

 

 

 

 

VAN PAPER COMPANY

 

 

 

 

By:

/s/David J. Morris

 

 

Name:  David J. Morris

 

 

Title:  Senior Vice President and Chief Financial

Officer

 

 

 

 

VAN TIMBER COMPANY

 

 

 

 

By:

/s/David J. Morris

 

 

Name:  David J. Morris

 

 

Title:  Senior Vice President and Chief Financial
Officer

 

 

 

 

MENOMINEE ACQUISITION CORPORATION

 

 

 

 

By:

/s/David J. Morris

 

 

Name:  David J. Morris

 

 

Title:  Senior Vice President and Chief Financial
Officer

 

 

 

 

CELLU TISSUE-CITYFOREST LLC

 

 

 

 

By:

/s/David J. Morris

 

 

Name:  David J. Morris

 

 

Title:  Senior Vice President and Chief Financial
Officer

 

Signature Page to Second  Amendment

 

8

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually, as US
Administrative Agent, Issuing Bank, Swingline Lender
and a Lender

 

 

 

 

 

By:

/s/John M. Hariaczyi

 

 

Name:  John M. Hariaczyi

 

 

Title:  Vice President

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, individually and as Canadian Administrative
Agent and a Lender

 

 

 

By:

/s/Michael N. Tam

 

 

Name:  Michael N. Tam

 

 

Title:  Senior Vice President

 

Signature Page to Second  Amendment

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Cellu Tissue - Hauppauge, LLC

Cellu Tissue - Thomaston, LLC

 

10

--------------------------------------------------------------------------------